EXHIBIT 10.2

LAREDO PETROLEUM, INC.
CHANGE IN CONTROL
EXECUTIVE SEVERANCE PLAN
 
Effective November 9, 2011
As Amended June 21, 2015
INTRODUCTION
 The purpose of the Plan is to enable Laredo Petroleum, Inc. (the “Company,”
together with its subsidiaries, the “Employer”) to offer certain protections to
employees if their employment with the Employer is terminated by the Employer
without Cause or by the Participant for Good Reason in connection with a Change
in Control. Accordingly, to accomplish this purpose, the Board has adopted the
Plan, effective as of November 9, 2011 (the “Effective Date”).


 Unless otherwise expressly provided in Section 2.3 or unless otherwise agreed
to between the Employer and a Participant on or after the date hereof,
Participants covered by the Plan shall not be eligible to participate in any
other severance or termination plan, policy or practice of the Employer that
would otherwise apply under the circumstances described herein. The Plan is
intended to constitute a “top hat” plan under ERISA for the benefit of a select
group of highly compensated or management employees. Capitalized terms and
phrases used herein shall have the meanings ascribed thereto in Article I.


ARTICLE I
DEFINITIONS
 
For purposes of the Plan, capitalized terms and phrases used herein shall have
the meanings ascribed in this Article.


“Accounting Firm” shall have the meaning set forth in Section 2.6 below.
“Applicable Percentage” shall mean (i) for the Company’s Chief Executive
Officer, 300%, (ii) for the Company’s other executive officers as determined by
the Board, other than the Chief Executive Officer, 200%, and (iii) for any
employee who has a title of “Vice President” or greater as determined by the
Board that is not otherwise described in clauses (i) or (ii) of this definition,
100%.
“Base Salary” shall mean a Participant’s annual base compensation rate for
services paid by the Employer to the Participant at the time immediately prior
to the Participant’s termination of employment, as reflected in the Employer’s
payroll records. Base Salary shall not include commissions, bonuses, overtime
pay, incentive compensation, benefits paid under any qualified or

1

--------------------------------------------------------------------------------




non-qualified plan, any group medical, dental or other welfare benefit plan,
non-cash compensation or any other additional compensation.
“Board” shall mean the Board of Directors of the Company.
“Bonus Target” shall mean (i) for the Company’s Chief Executive Officer, the sum
of 300% of such officer’s target annual bonus plus the prorated amount of such
target annual bonus for the fiscal year in which either the Change in Control
occurs or the Participant’s termination of employment occurs, whichever is
greater, (ii) for the Company’s other executive officers and any employee who
has a title of “Vice President” or greater as determined by the Board and is not
otherwise described in clause (i) of this definition, the sum of 200% of such
officer’s target annual bonus plus the prorated amount of such target annual
bonus for the fiscal year in which either the Change in Control occurs or the
Participant’s termination of employment occurs, whichever is greater, as set
forth under the Participant’s individual employment agreement with the Employer
or in any written bonus plan, program or arrangement approved by the Board or
the Compensation Committee of the Board.
“Cause” shall have the meaning in a Participant’s employment or similar services
agreement, or if none (or in the absence of any definition of “Cause” contained
in such an agreement), (i) the Participant’s commission of, conviction for, plea
of guilty or nolo contendere to a felony or a crime involving moral turpitude,
or other material act or omission involving dishonesty or fraud, (ii) the
Participant’s conduct that results in or is reasonably likely to result in harm
to the reputation or business of the Employer or any of its affiliates in any
material way, (iii) the Participant’s failure to perform duties as reasonably
directed by the Employer or the Participant’s material violation of any rule,
regulation, policy or plan for the conduct of any service provider to the
Employer or its affiliates or its or their business (which, if curable, is not
cured within 5 days after notice thereof is provided to the Participant) or (iv)
the Participant’s gross negligence, willful malfeasance or material act of
disloyalty with respect to the Employer or its affiliates (which, if curable, is
not cured within 5 days after notice thereof is provided to the Participant).
Any determination of whether Cause exists shall be made by the Committee in its
sole discretion.     
“Change in Control” shall have the meaning set forth in the Laredo Petroleum
Holdings, Inc. 2011 Omnibus Equity Incentive Plan, as amended from time to time.
“COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Code Section 409A” shall mean Section 409A of the Code together with the
treasury regulations and other official published guidance promulgated
thereunder.

2

--------------------------------------------------------------------------------




“Committee” shall mean the Compensation Committee of the Board or such other
committee appointed by the Board from time to time to administer the Plan.
“Company” shall have the meaning set forth in the Introduction above.
“Continuation Period” shall mean a period commencing on the date of a
Participant’s termination of employment until the earliest of:  (A) eighteen
(18) months following the date of termination; (B) the date the Participant
becomes eligible for coverage under the health insurance plan of a subsequent
employer; or (C) the date the Participant or the Participant’s eligible
dependents, as the case may be, cease to be eligible under COBRA.
“Continued Health Coverage” shall mean the benefit set forth in Section 2.2(b)
below.
“Delay Period” shall mean the period commencing on the date the Participant
incurs a Separation from Service from the Employer until the earlier of (A) the
six (6)-month anniversary of the date of such Separation from Service and (B)
the date of the Participant’s death.
“Disability” shall mean a Participant’s disability that would qualify as such
under the Employer’s long-term disability plan without regard to any waiting
periods set forth in such plan.
“Effective Date” shall have the meaning set forth in the Introduction above.
“Employer” shall have the meaning set forth in the Introduction above.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Good Reason” shall have the meaning in a Participant’s employment or similar
services agreement, or if none (or in the absence of any definition of “Good
Reason” contained in such an agreement), shall mean the occurrence of any of the
following events on or following a Change in Control without the Participant’s
express written consent, provided, that, the Participant gives notice to the
Employer of the Good Reason event within ninety (90) days after the initial
occurrence of the Good Reason event and such event is not fully corrected in all
material respects by the Employer within thirty (30) days following receipt of
the Participant’s written notification: (a) a material diminution in the
Participant’s (i) title, (ii) authority, (iii) duties or responsibilities, or
(iv) Base Salary (other than in connection with a diminution of base salaries to
similarly situated employees), (b) a relocation of the Participant’s principal
business location to an area outside a 50 mile radius of the Participant’s
principal business location immediately prior to the Change in Control, or (c)
the Employer’s failure to pay amounts to the Participant when due.


“Net After Tax Benefit” shall have the meaning set forth in Section 2.6 below.
“Participant” shall mean any inidividual with the title of Vice President or
above and any individual that is designated in writing by the Board or the
Committee for participation in the Plan.

3

--------------------------------------------------------------------------------




“Plan” shall mean the Laredo Petroleum Holdings, Inc. Change in Control
Executive Severance Plan.
“Plan Administrator” shall have the meaning set forth in Section 4.1 below.
“Qualifying Event” shall have the meaning set forth in Section 2.1 below.
“Release” shall mean the general release of claims contemplated by Section 2.5
below.
“Separation from Service” shall mean termination of a Participant’s employment
with the Employer, provided, that, such termination constitutes a separation
from service within the meaning of Code Section 409A and the default
presumptions set forth in the Treasury Regulations promulgated under Code
Section 409A. All references in the Plan to a “resignation,” “termination,”
“termination of employment” or like terms shall mean Separation from Service.
“Severance Benefits” shall mean collectively, the Severance Payments and the
Continued Health Coverage.
“Severance Payments” shall mean the payments set forth in Section 2.2(a) below.
“Specified Employee” shall mean a Participant who, as of the date of his or her
Separation from Service, is deemed to be a “specified employee” within the
meaning of that term under Section 409A(a)(2)(B) of the Code and using the
identification methodology selected by the Employer from time to time in
accordance therewith, or if none, the default methodology set forth therein.
“Underpayment” shall have the meaning set forth in Section 2.6 below.
ARTICLE II
SEVERANCE BENEFITS
 
2.1    Eligibility for Severance Benefits.
(a)    Qualifying Event for Participants. In the event that during the period
commencing on the date of the consummation of a Change in Control and ending
eighteen (18) months thereafter, the employment of a Participant is terminated
by the Employer without Cause or by the Participant for Good Reason (each a
“Qualifying Event”), then the Employer shall pay or provide the Participant with
the Severance Benefits.
(b)    Non-Qualifying Events. A Participant shall not be entitled to Severance
Benefits under the Plan if the Participant’s employment is terminated for any
reason other than a Qualifying Event, including, without limitation, (i) by the
Employer for Cause, (ii) by the Participant for any reason other than for Good
Reason, or (iii) on account of the Participant’s death or Disability.

4

--------------------------------------------------------------------------------




2.2    Amount of Severance Benefits. Unless otherwise determined by the
Committee at the time of termination, in the event that a Participant becomes
entitled to benefits pursuant to Section 2.1 hereof, the Employer shall pay or
provide the Participant with the Severance Benefits as follows: 
(a)    Severance Payment. Subject to the provisions of Sections 2.3 through 2.7,
the Employer shall pay to the Participant the sum of (x) the product of the
Applicable Percentage multiplied by the Participant’s Base Salary and (y) the
Participant’s Bonus Target, if any. Any such Severance Payment shall be payable
in a lump sum on the first payroll after the sixtieth (60th) day following a
Qualifying Event, so long as the conditions therefor have been fully satisfied.
(b)    Continued Health Coverage. Subject to the provisions of Sections 2.3
through 2.7, and subject to a timely election pursuant to COBRA by a
Participant, during the applicable Continuation Period the Company shall pay the
full cost for continued coverage pursuant to COBRA, for the Participant and the
Participant’s eligible dependents, under the Employer’s group health plans in
which the Participant participated immediately prior to the date of termination
of the Participant’s employment. Following the applicable Continuation Period,
the Participant shall be entitled to such continued coverage for the remainder
of the COBRA period on a full self-pay basis to the extent eligible under COBRA.
For the avoidance of doubt, nothing in this Plan shall prohibit the Employer
from amending or terminating any group health plan. Notwithstanding anything in
this Plan to the contrary, in the event that the payment of amounts payable
hereunder this clause (b) shall result in adverse tax consequences under Chapter
100 of the Code, Code Section 4980D or otherwise to the Employer, the parties
shall undertake commercially reasonable efforts to restructure such benefit in
an economically equivalent manner to avoid the imposition of such taxes on the
Employer, provided, however, that, should the Employer’s auditors determine in
good faith that no such alternative arrangement is achievable, the Participant
shall not be entitled to his rights to payment under this clause (b). Further,
the Employer’s and the Participant shall undertake commercially reasonable
efforts to structure the benefits under this clause (b) in a manner that is most
tax efficient for the parties (i.e., on an after-tax basis), although neither
the Employer nor any of its employees, directors, managers, board members,
affiliates, parents, stakeholders, equityholders, agents, successors,
predecessors or related parties guarantees the tax treatment of any benefit
under this clause (b) and no such party shall have liability to the Participant
or his beneficiaries with respect to the taxation of such benefits or amounts
payable in respect thereof.
2.3    No Other Entitlements. Participants hereunder shall not be entitled to
severance amounts under any other plan, program or policy of the Employer and
any amounts required to be paid to Participant as a matter of law or contract
shall offset amounts payable hereunder in a manner that does not result in
adverse tax consequences to the Participant under Code Section 409A as
determined by the Plan Administrator. 

5

--------------------------------------------------------------------------------




2.4    No Duty to Mitigate/Set-off. No Participant entitled to receive Severance
Benefits hereunder shall be required to seek other employment or to attempt in
any way to reduce any amounts payable to the Participant by the Employer
pursuant to the Plan and, except as provided in Sections 2.2(b) hereof, there
shall be no offset against any amounts due to the Participant under the Plan on
account of any remuneration attributable to any subsequent employment that the
Participant may obtain or otherwise. The amounts payable hereunder may be
subject to setoff, counterclaim, recoupment, defense or other right which the
Employer may have against the Participant, except as the Plan Administrator
determines would result in adverse tax consequences to the Participant under
Code Section 409A.
2.5    Release Required. Any amounts payable pursuant to the Plan shall be
conditioned upon the Participant’s execution and non-revocation, within sixty
(60) days following the effective date of termination, of a general release of
claims against the Employer, its affiliates, and related parties thereto, in a
form reasonably satisfactory to the Employer. The Employer shall provide the
release to the Participant within five (5) calendar days following the
Participant’s date of termination. The Release will contain customary carveouts
for the payment of consideration payable hereunder (which shall serve as
consideration for such Release), vested benefits under the Employer’s qualified
plans, directors’ and officers’ insurance and indemnification and such other
carveouts as the Plan Administrator determines in its sole and absolute
discretion.  In the event that the Release is not executed or is revoked by the
Participant in accordance with its terms, and benefits have been provided by the
Employer to the Participant (including, without limitation, benefits under
Section 2.2(b), the Participant shall be required (and the Employer will be
entitled to setoff amounts owed to Participant) to immediately reimburse the
Employer for the cost of benefits provided to Participant and his/her
beneficiaries thereunder as reasonably determined by the Plan Administrator.
2.6    Code Section 280G.   Notwithstanding any other provision of this Plan or
any other agreement to which the Participant is a party to the contrary, if
payments made pursuant to this Plan (when taken together with other payments to
such Participant) are considered “excess parachute payments” under Section 280G
of the Code, then such excess parachute payments plus any other payments made by
the Employer and its affiliates to such Participant which are considered excess
parachute payments shall be limited (cash first then stock compensation) to the
greatest amount which may be paid to such Participant under Section 280G of the
Code without causing any loss of deduction to the Employer under such Code
Section, but only if, by reason of such reduction, the “Net After Tax Benefit”
(as defined below) to the Participant shall exceed the net after tax benefit if
such reduction was not made. “Net After Tax Benefit” for purposes of this Plan
shall mean the sum of (i) the total amounts payable to the Participant under
this Plan, plus (ii) all other payments and benefits which the Executive
receives or then is entitled to receive from the Employer and its affiliates
that would constitute an “excess parachute payment” within the meaning of
Section 280G of the Code, less (iii) the amount of federal and state income
taxes

6

--------------------------------------------------------------------------------




payable with respect to the foregoing calculated at the maximum marginal income
tax rate for each year in which the foregoing shall be paid to the Participant
(based upon the rate in effect for such year as set forth in the Code at the
time of termination of the Participant’s employment), less (iv) the amount of
excise taxes imposed with respect to the payments and benefits described in (i)
and (ii) above by Section 4999 of the Code. The determination of whether
payments would be considered excess parachute payments and the calculation of
all the amounts referred to in this Plan shall be made by the Employer’s regular
independent accounting firm at the expense of the Employer (the “Accounting
Firm”), which shall provide detailed supporting calculations. Any determination
by the Accounting Firm shall be binding upon the Employer and the Participants.
As a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that payments to which Participant was entitled, but that he or she did
not receive pursuant to this Section, could have been made without the
imposition of the excise tax imposed by Section 4999 of the Code
(“Underpayment”). In such event, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Employer to or for the benefit of the Participant. 
2.7    Restrictive Covenants. As a condition for the eligibility for the
Severance Benefits hereunder, to the extent not already done, each Participant
hereby agrees to execute the Laredo Petroleum Holdings, Inc. Confidentiality,
Non-Disparagement and Non-Solicitation Agreement, substantially in the form
attached hereto as Annex A.
ARTICLE III
UNFUNDED PLAN; ERISA
 
3.1    Unfunded Status. The Plan shall be “unfunded” for the purposes of ERISA
and the Code and Severance Payments shall be paid out of the general assets of
the Employer as and when Severance Payments are payable under the Plan. All
Participants shall be solely unsecured general creditors of the Employer. If the
Employer decides in its sole discretion to establish any advance accrued reserve
on its books against the future expense of the Severance Payments payable
hereunder, or if the Employer decides in its sole discretion to fund a trust
under the Plan, such reserve or trust shall not under any circumstances be
deemed to be an asset of the Plan.
3.2    ERISA. The Plan is intended to constitute a “top hat” plan under ERISA
for the benefit of a select group of highly compensated or management employees.

7

--------------------------------------------------------------------------------




ARTICLE IV
ADMINISTRATION OF THE PLAN


4.1    Plan Administrator. The general administration of the Plan on behalf of
the Employer shall be placed with the Committee, or if none the Board (the “Plan
Administrator”).
4.2    Reimbursement of Expenses of Plan Administrator. The Employer may, in its
sole discretion, pay or reimburse the members of the Plan Administrator for all
reasonable expenses incurred in connection with their duties hereunder,
including, without limitation, expenses of outside legal counsel. 
4.3    Retention of Professional Assistance. The Plan Administrator may employ
such legal counsel, accountants and other persons as may be reasonably required
in carrying out its work in connection with the Plan. 
4.4    Books and Records. The Plan Administrator shall maintain such books and
records regarding the fiscal and other transactions of the Plan and such other
data as may be required to carry out its functions under the Plan and to comply
with all applicable laws.
4.5    Indemnification. The Plan Administrator and its members shall not be
liable for any action or determination made in good faith with respect to the
Plan. The Employer shall, to the fullest extent permitted by law, indemnify and
hold harmless each member of the Plan Administrator for liabilities or expenses
they and each of them incur in carrying out their respective duties under the
Plan, other than for any liabilities or expenses arising out of such
individual’s willful misconduct or fraud.
ARTICLE V
AMENDMENT AND TERMINATION
 
The Employer reserves the right to amend or terminate, in whole or in part, any
or all of the provisions of the Plan by action of the Board (or a duly
authorized committee thereof) at any time. The Plan shall automatically
terminate on the eighteen month anniversary following the first Change in
Control to occur hereunder, provided, that, in no event shall any amendment
reducing the Severance Benefits provided hereunder or any Plan termination be
effective prior to the twelve (12) month anniversary of the Effective Date, and
further provided that the Employer shall not amend or terminate the Plan at any
time after (i) the occurrence of a Change in Control or (ii) the date the
Employer enters into a definitive agreement which, if consummated, would result
in a Change in Control, unless the potential Change in Control is abandoned (as
publicly announced by the Employer), and in either case until eighteen (18)
months after the occurrence of a Change in Control, provided, that, all
Severance Benefits under the Plan have been paid.



8

--------------------------------------------------------------------------------




ARTICLE VI
SUCCESSORS


For purposes of the Plan, the Employer shall include any and all successors or
assignees, whether direct or indirect, by purchase, merger, consolidation or
otherwise, to all or substantially all the business or assets of the Employer
(or its members, as the case may be) and such successors and assignees shall
perform the Employer’s obligations under the Plan, in the same manner and to the
same extent that the Employer would be required to perform if no such succession
or assignment had taken place. In the event the surviving corporation in any
transaction to which the Employer is a party is a subsidiary of another
corporation, then the ultimate parent corporation of such surviving corporation
shall cause the surviving corporation to perform the Plan in the same manner and
to the same extent that the Employer would be required to perform if no such
succession or assignment had taken place. In such event, the term “Employer,” as
used in the Plan, shall mean the Employer, as hereinbefore defined and any
successor or assignee (including the ultimate parent corporation) to the
business or assets which by reason hereof becomes bound by the terms and
provisions of the Plan.
 
ARTICLE VII
MISCELLANEOUS
 7.1    Minors and Incompetents. If the Plan Administrator shall find that any
person to whom Severance Benefits are payable under the Plan is unable to care
for his or her affairs because of illness or accident, or is a minor, any
Severance Benefits due (unless a prior claim therefore shall have been made by a
duly appointed guardian, committee or other legal representative) may be paid to
the spouse, child, parent, or brother or sister, or to any person deemed by the
Plan Administrator to have incurred expense for such person otherwise entitled
to the Benefits, in such manner and proportions as the Plan Administrator may
determine in its sole discretion. Any such Severance Benefits shall be a
complete discharge of the liabilities of the Employer, the Plan Administrator
and the Board under the Plan.
7.2    Limitation of Rights. Nothing contained herein shall be construed as
conferring upon a Participant the right to continue in the employ of the
Employer as an employee in any other capacity or to interfere with the
Employer’s right to discharge him or her at any time for any reason whatsoever. 
7.3    Payment Not Salary. Any Severance Benefits payable under the Plan shall
not be deemed salary or other compensation to the Participant for the purposes
of computing benefits to which he or she may be entitled under any pension plan
or other arrangement of the Employer maintained for the benefit of its
employees, unless such plan or arrangement provides otherwise.

9

--------------------------------------------------------------------------------




7.4    Severability. In case any provision of the Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but the Plan shall be construed and enforced as if such
illegal and invalid provision never existed.
7.5    Withholding. The Employer shall have the right to make such provisions as
it deems necessary or appropriate to satisfy any obligations it may have to
withhold federal, state or local income or other taxes incurred by reason of
payments pursuant to the Plan. In lieu thereof, the Company and/or the Employer
shall have the right to withhold the amounts of such taxes from any other sums
due or to become due from the Company and/or the Employer to the Participant
upon such terms and conditions as the Plan Administrator may prescribe.
7.6    Non-Alienation of Benefits. The Severance Benefits payable under the Plan
shall not be subject to alienation, transfer, assignment, garnishment, execution
or levy of any kind, and any attempt to cause any Severance Benefits to be so
subjected shall not be recognized.
7.7    Governing Law. To the extent legally required, the Code and ERISA shall
govern the Plan and, if any provision hereof is in violation of any applicable
requirement thereof, the Employer reserves the right to retroactively amend the
Plan to comply therewith. To the extent not governed by the Code and ERISA, the
Plan shall be governed by the laws of the State of Oklahoma without reference to
rules relating to conflicts of law.
7.8    Code Section 409A. 
 (a)    General. Neither the Employer nor any employee, director, manager, board
member, affiliate, parent, stakeholder, equityholder, agent, successor,
predecessor or related party makes a guarantee with respect to the tax treatment
of payments hereunder and no such party shall be responsible in any event with
regard to non-compliance with or failure to be exempt from Code Section 409A.
The Plan is intended to either comply with, or be exempt from, the requirements
of Code Section 409A. To the extent that the Plan is not exempt from the
requirements of Code Section 409A, the Plan is intended to comply with the
requirements of Code Section 409A and shall be limited, construed and
interpreted in accordance with such intent. Notwithstanding the foregoing, in no
event whatsoever shall the Employer be liable for any additional tax, interest
or penalty that may be imposed on a Participant by Code Section 409A or any
damages for failing to comply with Code Section 409A.
(b)    Separation from Service; Specified Employees. A termination of employment
shall not be deemed to have occurred for purposes of any provision of the Plan
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination is also a Separation from
Service. If a Participant is deemed on the date of termination to be a Specified
Employee, then with regard to any payment hereunder that is nonqualified
deferred compensation subject to Section 409A and that is specified as subject
to this Section, such payment shall be delayed and not be made prior to the
expiration of the Delay

10

--------------------------------------------------------------------------------




Period. All payments delayed pursuant to this Section 7.8(b) (whether they would
have otherwise been payable in a single lump sum or in installments in the
absence of such delay) shall be paid to the Participant in a single lump sum on
the first payroll date on or following the first day following the expiration of
the Delay Period, and any remaining payments and benefits due under the Plan
shall be paid or provided in accordance with the normal payment dates specified
for them herein.
7.9    Non-Exclusivity. The adoption of the Plan shall not be construed as
creating any limitations on the power of the Employer to adopt such other
termination or benefits arrangements as it deems desirable, and such
arrangements may be either generally applicable or limited in application.
7.10    Headings and Captions. The headings and captions herein are provided for
reference and convenience only. They shall not be considered part of the Plan
and shall not be employed in the construction of the Plan.
7.11    Gender and Number. Whenever used in the Plan, the masculine shall be
deemed to include the feminine and the singular shall be deemed to include the
plural, unless the context clearly indicates otherwise.
7.12    Communications. All announcements, notices and other communications
regarding the Plan will be made by the Employer in writing.
The Plan Administrator keeps records of the Plan and is responsible for the
administration of the Plan. The Plan Administrator will also answer any
questions a Participant may have about the Plan. Service of legal process may be
made upon the Plan Administrator (at the address above) or the Company’s General
Counsel.
No individual may, in any case, become entitled to additional benefits or other
rights under the Plan after the Plan is terminated. Under no circumstances, will
any benefit under the Plan ever vest or become nonforfeitable.
Adopted by the Board: November 9, 2011
Amended by the Board: June 21, 2015







11